
	
		II
		110th CONGRESS
		2d Session
		S. 2960
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002, to establish
		  the Office for Bombing Prevention, to enhance the role of State and local bomb
		  squads, public safety dive teams, explosive detection canine teams, and special
		  weapons and tactics teams in national improvised explosive device prevention
		  policy, to establish a grant program to provide for training, equipment, and
		  staffing of State and local improvised explosive device prevention, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Improvised Explosive
			 Device Prevention and Preparedness Act of 2008.
		2.FindingsCongress finds the following:
			(1)Improvised
			 explosive devices come in many forms, including—
				(A)radio controlled
			 improvised explosive devices;
				(B)suicide
			 improvised explosive devices;
				(C)suicide or
			 homicide improvised explosive devices;
				(D)vehicle-borne
			 improvised explosive devices;
				(E)waterborne
			 improvised explosive devices; and
				(F)underwater
			 improvised explosive devices.
				(2)The United States
			 has suffered numerous improvised explosive device attacks in the past 25 years,
			 including—
				(A)the 1983 United
			 States embassy bombing in Beirut, Lebanon;
				(B)the 1983 United
			 States Marine barracks bombing in Beirut, Lebanon;
				(C)the 1983 United
			 States Senate bombing following the Grenada invasion;
				(D)the 1984 United
			 States embassy annex bombing in Beirut, Lebanon;
				(E)the 1986 TWA
			 Flight 840 bombing;
				(F)the 1986 LaBelle
			 Discotheque bombing in Berlin, Germany;
				(G)the 1988 Pan Am
			 Flight 103 bombing;
				(H)the 1993 World
			 Trade Center bombing in New York City, New York;
				(I)the 1995 Alfred
			 P. Murrah Federal Building bombing in Oklahoma City, Oklahoma;
				(J)the 1996 Khobar
			 Towers bombing in Khobar, Saudi Arabia;
				(K)the 1996
			 Centennial Olympic Park bombing in Atlanta, Georgia;
				(L)the 1998 health
			 clinic bombing in Birmingham, Alabama;
				(M)the 1998 United
			 States embassy bombing in Dar es Salaam, Tanzania;
				(N)the 1998 United
			 States embassy bombing in Nairobi, Kenya;
				(O)the 2000 USS Cole
			 bombing in Aden, Yemen; and
				(P)the 2008 military
			 recruiting office bombing in New York City, New York.
				(3)Improvised
			 explosive devices are responsible for 60 percent of all United States combat
			 casualties in Iraq and 50 percent of all United States combat casualties in
			 Afghanistan.
			(4)The knowledge to
			 assemble, arm, and detonate improvised explosive devices is highly importable
			 due to advances in global communications networks.
			(5)The bomb squad,
			 public safety dive team, explosive detection canine team, and special weapons
			 and tactics team capabilities of the United States is inadequate for the
			 domestic threat of an improvised explosive device attack.
			(6)Federal funding
			 in support of bomb squad, public safety dive team, explosive detection canine
			 team, and special weapons and tactics team capability development is inadequate
			 and lacks sufficient strategic planning to properly equip, train, and prepare
			 the Nation's emergency response providers.
			(7)Bomb squad,
			 public safety dive teams, explosive detection canine teams, and special weapons
			 and tactics teams operated by State and local governments are usually the first
			 to respond to domestic bombing threats and best-positioned to discern funding
			 shortfalls based on threats identified by Federal, State, and local government
			 sources.
			3.Bombing
			 prevention
			(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.) is amended by adding at the end the following:
				
					525.Office for
				Bombing Prevention
						(a)DefinitionIn
				this section, the term IED first responder means a bomb squad,
				explosive detection canine team, special weapons and tactics team, or public
				safety dive team operated by a State or local government.
						(b)EstablishmentThere
				is established in the Agency an Office for Bombing Prevention (in this section
				referred to as the Office).
						(c)ResponsibilitiesThe
				Office shall have the primary responsibility within the Department for
				enhancing the ability, and coordinating the efforts, of the Nation to deter,
				detect, prevent, protect against, intercept, and respond to terrorist
				improvised explosive device attacks, including by—
							(1)coordinating
				national and intergovernmental bombing prevention activities;
							(2)chairing any
				improvised explosive device working group or task force established by the
				Department;
							(3)conducting
				requirements, capabilities, and gap analyses of equipment and training of
				Federal, State, and local governments to deter, prevent, detect, protect
				against, intercept, and assist in any response to terrorist explosive attacks
				by—
								(A)maintaining a
				national analysis database on the capabilities of IED first responders;
								(B)applying the
				analysis derived from the database described in subparagraph (A) in—
									(i)evaluating
				progress toward closing identified gaps relating to national strategic goals
				and standards; and
									(ii)providing to the
				Administrator an assessment of the needs of State and local governments for
				Federal funds to equip and train IED first responders; and
									(C)providing the
				analysis derived from the database described in subparagraph (A) to other
				components of the Department and other departments and agencies of the Federal
				Government to inform decisions relating to homeland security policy,
				assistance, training, research and development efforts, testing and evaluation,
				and related requirements;
								(4)serving as the
				primary conduit between Federal, State, and local governments for conducting
				assessments for, and making changes necessary to close gaps identified through,
				the database described in paragraph (3)(A);
							(5)assisting State
				and local officials in developing multijurisdictional bombing prevention plans
				and identifying and prioritizing equipment requirements;
							(6)operating and
				maintaining an information portal for IED first responders to share critical
				information and lessons learned;
							(7)promoting other
				information sharing and improvised explosive device prevention awareness
				programs;
							(8)serving as a
				liaison to the Joint Improvised Explosive Device Defeat Organization of the
				Department of Defense;
							(9)coordinating and
				consulting with the Senior Advisory Committee on Improvised Explosive Device
				Prevention and Response established under section 890A; and
							(10)assisting, in
				cooperation with the Administrator of the Transportation Security
				Administration, departments and agencies of Federal, State, or local government
				in developing and implementing national explosive detection canine training and
				certification standards.
							(d)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
							(1)$20,000,000 for
				fiscal year 2009;
							(2)$25,000,000 for
				each of fiscal years 2010 and 2011; and
							(3)such sums as are
				necessary for each fiscal year
				thereafter.
							.
			(b)Transfer of
			 existing functionThere are transferred to the Office for Bombing
			 Prevention established under section 525 of the Homeland Security Act, as added
			 by this Act, all functions of the Office for Bombing Prevention of the Office
			 of Infrastructure Protection of the Department of Homeland Security as of the
			 day before the date of enactment of this Act, including its personnel, assets,
			 components, authorities, and liabilities.
			4.Senior advisory
			 committeeSubtitle H of title
			 VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by
			 adding at the end the following:
			
				890A.Senior
				Advisory Committee on Improvised Explosive Device Prevention and
				Response
					(a)In
				generalThe Secretary shall ensure that a subcommittee of the
				Homeland Security Advisory Council established under section 871, or any
				successor thereto, is established that is responsible for improvised explosive
				device prevention and response, to be know as the Senior Advisory
				Committee on Improvised Explosive Device Prevention and
				Response.
					(b)ResponsibilitiesThe
				Senior Advisory Committee on Bombing Prevention and Response shall—
						(1)provide policy
				guidance and recommendations to the Homeland Security Advisory Council, or any
				successor thereto, on all matters related to the preparedness of emergency
				response providers to respond to, detect, and defeat destructive
				devices;
						(2)develop best
				practices, training, and basic operational procedures to coordinate between,
				and integrate the responsibilities and functions of, bomb squads and special
				weapons and tactics teams;
						(3)promote
				interoperability and information sharing between the Federal Government and IED
				first responders, as that term is defined in section 525; and
						(4)meet annually to
				review applications for grants under the Bomb Prevention and Response Grant
				Program under section 526 and provide to the Administrator advice on the
				proposed allocation of such grants based on the gaps identified through the
				database described in section 525(c)(3)(A).
						(c)MembershipThe
				members of the Senior Advisory Committee on Bombing Prevention and Response
				shall be selected in consultation with—
						(1)the Attorney
				General of the United States;
						(2)the Commandant of
				the Coast Guard;
						(3)the Administrator
				of the Transportation Security Administration;
						(4)the Administrator
				of the Federal Transit Administration;
						(5)the Executive
				Director of the National Tactical Officers Association;
						(6)the Chair of the
				National Bomb Squad Commanders Advisory Board;
						(7)the Chair of the
				Board of the International Association of Bomb Technicians and
				Investigators;
						(8)the Chair of the
				Scientific Working Group on Dog and Orthogonal Detector Guidelines;
						(9)the Executive
				Director of the National Emergency Management Association;
						(10)the President of
				the National Sheriff’s Association;
						(11)the President of
				the Fraternal Order of Police;
						(12)the Chair of the
				Executive Committee of the National Governors Association;
						(13)the President of
				the United States Conference of Mayors;
						(14)the Regional
				Administrator for each region of the Federal Emergency Management Agency;
				and
						(15)the head of the
				Office for Bombing Prevention established under section
				525.
						.
		5.Improvised
			 explosive device prevention and response grantsTitle V of the Homeland Security Act of 2002
			 (6 U.S.C. 315 et seq.), as amended by this Act, is amended by adding at the end
			 the following:
			
				526.First
				Responder IED Prevention and Response Grant Program
					(a)EstablishmentThere
				is established an First Responder IED Prevention and Response Grant Program,
				under which the Administrator may make grants to State and local
				governments.
					(b)ApplicationA
				State or local government desiring a grant under this section shall submit an
				application at such time, in such manner, and accompanied by such information
				as the Administrator shall establish.
					(c)Use of grant
				amounts
						(1)In
				generalA grant under this section may be used for equipment,
				training, and, subject to paragraph (2), salary and benefits for personnel of
				an IED first responder, as that term is defined in section 525.
						(2)PersonnelAmounts
				provided under a grant under this section may be used for salary and
				benefits—
							(A)for an employee
				who—
								(i)is a veteran (as
				that term is defined in section 101(2) of title 38, United States Code) with
				experience relating to improvised explosive devices as a member of an explosive
				ordnance disposal or response team in Iraq or Afghanistan;
								(ii)is a graduate of
				a military education school for members of the Armed Forces for—
									(I)explosive
				ordnance disposal technicians; or
									(II)explosive
				detection canine handlers; or
									(iii)is a sworn law
				enforcement officer who is certified as a bomb technician by the Hazardous
				Devices School of the Federal Bureau of Investigation; and
								(B)for any employee
				described in subparagraph (A), for not more than a 3-year period.
							(d)Grant
				awardsThe Administrator shall award grant under this section
				based on the gaps identified through the database described in section
				525(c)(3)(A).
					(e)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)$75,000,000 for
				fiscal year 2009;
						(2)$100,000,000 for
				fiscal year 2010;
						(3)$100,000,000 for
				fiscal year 2011;
						(4)$125,000,000 for
				fiscal year 2012; and
						(5)$125,000,000 for
				fiscal year
				2013.
						.
		6.Technical and
			 conforming amendmentsThe
			 table of contents in section 1(b) of the Homeland Security Act of 2002 (6
			 U.S.C. 101 et seq.) is amended—
			(1)by inserting after the item relating to
			 section 524 the following:
				
					
						Sec. 525. Office for Bombing Prevention.
						Sec. 526. First Responder IED Prevention and Response Grant
				Program.
					
					;
				and(2)by inserting
			 after the item relating to section 890 the following:
				
					
						Sec. 890A. Senior Advisory Committee on Improvised Explosive
				Device Prevention and
				Response.
					
					.
			7.Maritime
			 Transportation SecuritySection 70107(k)(3) of title 46, United
			 States Code, is amended—
			(1)by striking
			 subparagraph (A) and inserting the following:
				
					(A)identifies any
				modifications necessary in funding to ensure the correction of vulnerabilities
				and capability gaps identified by the Coast Guard and the dive team component
				of the database described in section 525(c)(3)(A) of the Homeland Security Act
				of 2002, to ensure compliance with Area Maritime Transportation Security Plans
				and facility security
				plans;
					;
			(2)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
			 and
			(3)by inserting
			 after subparagraph (B) the following:
				
					(C)includes an
				assessment of progress in completing assessments for the dive team component of
				the database described in section 525(c)(3)(A) of the Homeland Security Act of
				2002, for all applicable
				ports;
					.
			
